Where a rule was brought against a sheriff for money in his hands, who answered setting up certain costfí. fas. as superior to the claim of the movants, and the case was heard, by agreement, by the judge without a jury, on the rule and answer and certain evidence, and from this decision exception was taken directly to this court, without a motion for new trial, the evidence should be brought up in the bill of exceptions, or exhibited thereto and identified by the original signature of the judge. The incorporation in the record, certified by the clerk, of what purports to be a copy of an agreed and approved brief of evidence filed in the clerk’s office, is not sufficient.Writ of error dismissed.